EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed 6 July 2021 has been reviewed, found acceptable and has replaced the original specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Axel Nix on 7 September 2021.
The application has been amended as follows: 
In the Substitute Specification:
Page 2, in paragraph [0010], last line therein, “they” has been rewritten as --the further structures--. Page 7, in paragraph [0030], 12th line therein, “less” has been rewritten as --lower--.
In the Claims:
In claim 1, line 13, “less” has been rewritten as --lower--.
In claim 2, line 4; in claim 4, line 6; in claim 10, line 13: “a THz wave” has been rewritten as --the THz wave--, respectively at these instances.
In claim 3, line 2; in claim 4, line 4; in claim 5, lines 6, 10, 11; in claim 10, line 11: --dielectric-- has been inserted prior to “waveguide arrangement”, respectively at these instances.
Claims 1-5, 9; 7; 10 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A photonic integrated circuit comprising a dielectric waveguide on a substrate including a local functionalization to enable metallization-free THz wave propagation--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee